DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          GERARDO FELIPE,
                             Appellant,

                                    v.

              SHERI FELIPE n/k/a SHERI LYNN DEPUY,
                             Appellee.

                              No. 4D21-553

                         [December 16, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Karen     M.    Miller,   Judge;   L.T.    Case    No.
502019DR009939XXXMB.

  Daniel A. Bushell of Bushell Law, P.A., Fort Lauderdale, for appellant.

  Stacy N. Beaulieu-Fawcett of Beaulieu-Fawcett Law Group, P.A., Delray
Beach, for appellee.

PER CURIUM

  Affirmed.

MAY, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.